Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a DIV of US patent application 15/310,247, filed on 11/10/2016, which was a 371 of PCT/EP2015/061508, filed on 05/26/2015.
Claims 11-12, 14-21 and 23-26 were  previously allowed, and a Notice of Allowability was mailed on 03/02/2022.
In response to a Printer Rush query filed on 03/11/2022, regarding renumbered claims 3, 5, and 7 (original claims 14, 16 and 18) depend on original claim 13, which has been canceled as per Notice of Allowability mailed on 03/02/2022, and the Examiner is hereby issued a Corrected Notice of Allowability for correcting the dependency errors of allowed claims 11-12, 14-21 and 23-26 in order to place allowed claims in correct form.
Claim(s) 22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 11-12, 14-21 and 23-26 are present for examination.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
Authorization for this examiner’s amendment was given in a telephone interview with Yoshimi D. Barron and Elias Lambiris, applicants’ representative on 03/14/2022. 

Amend the claim(s) as shown below:
11. (Currently Amended) A polynucleotide encoding a lipase comprising a first polynucleotide encoding the propeptide of the lipase operationally linked to a second polynucleotide encoding a lipase having at least 85% sequence identity to SEQ ID NO: 3, wherein the encoded propeptide has at least 85% wherein the alteration at one or more positions are corresponding to positions selected from the group consisting of: -15; -17; -18; -32; -33; -34: -35; -40; -50; -51; - 52;  -53; -54; -55; -56;  and -57 of SEQ ID NO: 2, wherein [[a]] the lipase contact zone is any of the major lipase contact zones selected from the group consisting of the amino acids corresponding to residues -57 to -50, -40 to -28, and -22 to -15 of SEQ ID NO: 2.

12. (Currently Amended) The polynucleotide of claim 11, wherein the sequence identity of one or more of the major lipase contact zones is at least 90% 

14. (Currently Amended) The polynucleotide of claim 11, wherein the alteration is a substitution at one or more positions corresponding to positions:  -17; -18;  -34; -40; -51; or-52 of SEQ ID NO: 2.  
11, wherein the alteration is an insertion at one or more position corresponding to positions -15; -35; or -55 of SEQ ID [[No:]] NO: 2.  
18. (Currently Amended) The polynucleotide of claim 11, wherein the deletion is corresponding to the positions selected from the group consisting of: - 34* to -32* of SEQ ID [[No:]] NO: 2. 

Cancel claims 13 and 22.

Allowable Subject Matter
	
Claims 11-12, 14-21 and 23-26 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656